DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 06/13/2007, with respect to applicability of Baru as prior art (p.8-9) have been fully considered and are persuasive.  The previous rejections in view of Baru are now moot since the previously examined claims 10-29 have been cancelled. Examiner has considered new claims 30-45 and agrees with Applicant’s remarks (p. 6-8) that Applicant’s invention is novel over cuff electrodes in the art. Examiner agrees with Applicant’s remarks (p. 8-9) that new claim 30 overcomes Baru as prior art.
Applicant has amended the claims, cancelling claims 10-29 and adding new claims 30-45, to overcome the previous rejections under 35 USC 112(b). The previous rejections under 35 USC 112(b) are now moot since the previously examined claims 10-29 have been cancelled.
Claims 30-45 are presently examined.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald E. Stout on 06/29/2022.

The application has been amended as follows: 
In claim 30, at line 8, before “contact assembly including a longitudinal…”,
	“the” has been deleted
	-- a -- has been inserted.
In claim 30, at line 11, after “winding axis to overlap” and before “carrier substrate”,
	“the first region of the” has been deleted
	-- a first region of a -- has been inserted.
In claim 30, at line 16, after “elastic material in” and before “joining region”,
	“a” has been deleted
	-- the -- has been inserted.
In claim 35, at line 2, after “the contact assembly,” and before “tube”,
	“the” has been deleted
	-- a -- has been inserted.
In claim 36, at line 2, after “the contact assembly,” and before “tube”,
	“the” has been deleted
	-- a -- has been inserted.
In claim 37, at line 1, after “wherein the”,
	“film” has been deleted
	-- contact assembly -- has been inserted.
In claim 37, at line 2, after “the contact assembly,” and before “tube”,
	“the” has been deleted
	-- a -- has been inserted.

Reasons for Allowance
Claims 30-45 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The subject matterfor the independent claim could not be found or was not suggested in the prior art. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing that Applicant’s invention is novel over cuff electrodes in the art. 

    PNG
    media_image1.png
    529
    858
    media_image1.png
    Greyscale

Referring to Applicant’s Fig. 1, above, the prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of this particular structural arrangement of a biocompatible film wound about an axis, having at least one electrode surface that is electrically connected to an electrical contact carried on a contact assembly on a carrier plate that is longitudinally extended and parallel to the axis of the wound film, wherein the wound film and the contact assembly are electrically connected to each other and tethered by electrical lines, wherein the electrical components of the carrier plate are hermetically sealed by an elastic material, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792